Citation Nr: 0307323	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied reopening the veteran's 
claim for PTSD.  By a decision dated August 2000, the Board 
found that the veteran had submitted new and material 
evidence to reopen the veteran's claim for PTSD.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD; the examiner has 
related the veteran's PTSD to exposure to combat situations.

2.  The veteran has a verified stressor of being exposed to 
rocket attacks at Long Binh while he was with the Security 
Guard Company, Headquarters, US Army, Depot Long Binh.  


CONCLUSION OF LAW

Service connection for PTSD is granted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for any complaints, 
treatment, or diagnoses of a psychiatric disorder.

VA outpatient treatment records dated August 1995 show that 
the veteran reported serving in an Infantry unit in Vietnam.  
The examiner noted that the PTSD survey was done and it 
revealed high combat stress and the veteran exhibited classic 
PTSD.

In a statement dated April 1996, the veteran indicated that 
he had been trained as a military policeman but on arrival in 
Vietnam became a combat Infantryman.  He indicated that when 
he was arriving in Vietnam and flying in to what he thought 
was Danang, he remembered puffs of smoke in the air and the 
plane went back up.  When the plane finally landed he 
indicated that they all had to run for the bunkers as the 
base was taking fire or was on alert status.  The veteran 
opined that the plane he was riding on had taken fire from 
somewhere on the ground.  The veteran reported that while 
going from point of entry into Vietnam to the area that was 
Headquarters Support Command, there were piles of body bags 
along the road ready to pick up for transit to the states for 
proper burial.  He indicated that seeing body bags awaiting 
shipment was almost a daily occurrence in the areas that he 
was in.  He remembered seeing numerous wounded coming in with 
massive weeping wounds and sores that had to be shipped to 
Japan for proper treatment.  The veteran indicated that many 
missions he went out on he never really knew exactly where he 
was in Vietnam and would get in the back of a truck and ride 
for minutes or hours and when he got to his destination would 
jump out for a search and destroy mission.  The veteran 
described going into "rat" holes on many occasions since he 
was the smallest man in the unit.  He indicated that when he 
was in one of these tunnels he worried constantly if the 
tunnel was booby-trapped or if it was going to cave in or be 
attacked by the enemy or any type of animal.  

VA psychology progress note dated February to May 1999 shows 
a diagnosis of major depressive disorder; PTSD, by history.

In a statement from the veteran in August 1999, he indicates 
that he felt that coming under periodic sniper fire in the 
performance of his duties and the high stress related to the 
guarding of ammunition was very life threatening.  He also 
indicated that he had to go on sweeps with any and all acts 
of terrorism in the areas that he was in to include river 
crossings and tunnel rat operations show that he was involved 
in high stress and or life threatening actions.

A letter dated February 2000 from a VA clinical psychologist 
indicates that the veteran had been engaged in psychotherapy 
since February 1999.  The examiner noted that during the 
veteran's initial assessment, a diagnosis of major depressive 
disorder was given.  The veteran reported that he had also 
been treated previously for PTSD, stemming from his 
experiences in combat in Vietnam.  As the therapy progressed, 
the examiner indicated, that it became apparent that the 
veteran did experience PTSD symptoms, including sleep 
disturbance, loss of concentration, irritability, emotional 
numbness, and hypervigilance.  The veteran was referred to 
the PTSD clinic and referred to the Veterans' Readjustment 
Counseling Center for support services.  The examiner noted 
that in spite of his involvement in treatment efforts, the 
veteran had experienced little, if any, relief from his 
symptoms.  The examiner described the veteran as an angry 
man, who always stops just short of making direct threats of 
violence against the federal government, the system he blamed 
for his ongoing difficulties.  At the time, his prognosis was 
deemed to be guarded, as he was unable to identify specific 
treatment goals.  An inpatient treatment program designed 
specifically for combat veterans with PTSD had been 
recommended, but the veteran had not decided to pursue 
admission.  

In September 2000, the veteran added to his above cited 
stressors coming under sniper fire as well as rocket attacks.  
He also indicated that while on guard duty, he was told not 
to return fire if he was fired upon unless he called in for 
permission to return fire.

The RO sent the veteran's statement together with his Armed 
Forces of the United States Report of Transfer or Discharge 
(Form DD 214) and excerpts from his service personnel file 
showing his record of assignments to U.S. Center for Research 
of Unit Records (USACRUR).  In their response dated August 
2001, they provided several documents to include Operational 
Reports/Lessons Learned (ORLL) from the U.S. Army Depot, Long 
Binh Post for the veteran's period of service there to 
include the Operational Reports/Lessons Learned documenting 
the activities of the Security Guard Company, to which the 
veteran was assigned.  They also enclosed extracts from the 
reports of the 1st Logistical Command documenting attacks at 
Long Binh during the veteran's tour of duty.

ORLL from the 1st Logistical Command noted that over-all, 
attacks against 1st Logistical Command facilities were 
decreasing in number as well as intensity and indicated that 
the number of incidents was a good indicator of the overall 
level of enemy activity which was considered to be low.  The 
reports show that on August 1969, four 107 mm rockets 
impacted in the Troop Command billet area causing no 
casualties.  In September 1969, three 107 mm rockets impacted 
in the same area without damage or casualties.  In December 
1969, Long Binh was hit by nine 122 mm rockets that caused 
four wounded, all in 1st Logistical Command.  In January 
1970, Long Binh was hit by six 122 mm rockets, two of which 
impacted in the 199th Light Infantry Brigade area and four 
were outside the perimeter.  Three personnel from the 199th 
Light Infantry Brigade were wounded.

A summary of Security Operations, dated May 1970 indicated 
that security company activities revolved around maintaining 
and improving the defensive posture of the perimeter and 
stated that irregularly scheduled sweeps were conducted 
throughout the area of operations as directed.  In addition, 
the report cited Security Company participation in extending 
the bunker line and constructing 13 new bunkers, and also an 
additional training in special guard instructions.

The reports from USACRUR could not verify the veteran's other 
reported stressors such as search and destroy missions, 
seeing body bags ready for pick up on a daily basis, sniper 
attacks, tunnel rat operations, and being fired upon while 
aboard an aircraft.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
statements from the veteran dated April 1996, August 1999, 
and September 2000; VA outpatient treatment records dated 
August 1995, and February to May 1999; letter dated February 
2000 from VA clinical psychologist; documents from the 
USACRUR.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

By a Board decision dated August 2000, new and material 
evidence was found to reopen the veteran's claim for 
entitlement to service connection for PTSD.  In addition, the 
Board remanded for stressor verification.  The veteran was 
also asked to submit his stressors and the RO was requested 
to contact the USACRUR to provide any available information, 
which might corroborate the veteran's alleged stressors 
identified by the veteran.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  Service 
personnel records show that he served as a military policeman 
and as a security guard.  This specialty and duty are not 
indicative of combat, nor was the veteran awarded any 
decorations indicative of combat.  Accordingly, the record 
must contain sufficient corroboration through service records 
to establish the occurrence of the claimed stressful events.  
38 C.F.R. § 3.304 (f); Zarycki, supra.

Service personnel records show that the veteran served in 
Vietnam from April 1969 to April 1970, with the Security 
Guard Company, Headquarters, US Army, Depot Long Binh.  The 
veteran described rocket attacks and the documentation 
supplied by the USACRUR confirmed that rocket attacks on Long 
Binh did occur in August 1969, September 1969, December 1969, 
and January 1970.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket.  The Court held that, "Although the unit records do 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

The Pentecost case is similar to the veteran's case.  Since 
the veteran's unit has verified that it's mission was to 
guard the base and the USACRUR documents have verified that 
the base was subject to rocket attacks during the time period 
the veteran was providing security to it, it is determined 
that the veteran was indeed subject to these attacks also.  
Accordingly, pursuant to Pentecost, and granting the veteran 
the benefit of the doubt under 38 U.S.C.A. § 5107, it is 
determined that the USACRUR documents verifies the veteran's 
stressor of being subject to rocket attacks while at Long 
Binh.

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the evidence to the stressor, his 
claim of service connection for PTSD is granted.  38 C.F.R. 
§ 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

